Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19_ Page 1 of 11 Page|D: 37

Christopher H. Westrick, Esq. (04372_1997)

CARELLA, BYRNE, CECCHI, OLSTEIN,

BRODY & AGNELLO, P.C.

5 Becker Farm Road

Roseland, New Jersey 07068

(973) 994-1700

(973) 994-1744 (fax)

Attorneys for Defendants St. Joseph’s Regional High School
and Rornan Catholic Archdiocese ofNeWark

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

JACOB RABINOWITZ,

Plaintiff, Civil Action No. 2218-cv-l6498-SDW-LDW

v.
ANSWER AND SEPARATE DEFENSES

ST. JOSEPH’S REGIONAL HIGH SCHOOL,
ROMAN CATHOLIC ARCHDIOCESE OF
NEWARK,

Defendants.

 

 

Defendants, St. Joseph’s Regional High School and Roman Catholic Archdiocese of

Newark, by Way of Answer to the Plaintiff’s Amended Complaint, herein say:

PARTIES
l. Defendants admit the factual allegations of Paragraph One of the Arnended
l Complaint.
2. Defendants admit the factual allegations of Paragraph TWO of the Amended

Cornplaint.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 2 of 11 Page|D: 38

JURISDICTION AND VENUE

3. Defendants neither admit nor deny the allegations of Paragraph Three of the
Amended Complaint insofar as Paragraph Three asserts legal or procedural theory. To the extent
Paragraph Three is construed to contain factual allegations, Defendants lack sufficient
information to either admit or deny them, and leave Plaintiff to his proofs.

4. Defendants neither admit nor deny the allegations of Paragraph Four of the
Amended Complaint insofar as Paragraph Four asserts legal or procedural theory. To the extent
Paragraph Four is construed to contain factual allegations, Defendants lack sufficient information
to either admit or deny them, and leave Plaintiff to his proofs.

5. Defendants neither admit nor deny the allegations of Paragraph Five of the
Amended Complaint insofar as Paragraph Five asserts legal or procedural theory. To the extent
Paragraph Five is construed to contain factual allegations, Defendants lack sufficient information
to either admit or deny them, and leave Plaintiff to his proofs.

FACTUAL BACKGROUND

6. Defendants admit the allegations of Paragraph Six of the Amended Complaint
insofar as Plaintiff Was hired for the 2017-18 school year as a math teacher. Defendants lack
sufficient information to either admit or deny the remainder of the factual allegations of
Paragraph Six and leave Plaintiff to his proofs, except to add that Plaintiff first brought an

allegation concerning a swastika to Defendants for the very first time on March 26, 2018.

7. Defendants deny the factual allegations of Paragraph Seven of the Amended
Complaint
8. Defendants lack sufficient information to either admit or deny the factual

allegations of Paragraph Eight of the Amended Complaint and leave Plaintiff to his proofs,

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 3 of 11 Page|D: 39

except to add that Plaintiff first brought such allegations to Defendants for the very first time on
March 26, 2018.

9. Defendants lack sufficient information to either admit or deny the factual
allegations of Paragraph Nine of the Amended Complaint and leave Plaintiff to his proofs,
except to add that Plaintiff first brought such allegations to Defendants for the very first time on
March 26, 2018.

10. Defendants lack sufficient information to either admit or deny the factual
allegations of Paragraph Ten of the Amended Complaint and leave Plaintiff to his proofs, except
to add that Plaintiff first brought such allegations to Defendants for the very first time on March
26, 2018.

11. Defendants deny the factual allegations of Paragraph Eleven of the Amended
Complaint.

12. Defendants admit the factual allegations of Paragraph TWelve of the Amended
Complaint, except to add that the negative performance evaluation contained a variety of
criticisms and speaksfor itself.

13. Defendants lack sufficient information to either admit or deny the factual
allegations of Paragraph Thirteen of the Amended Complaint insofar as the nature of the lesson
on February 13, 2018, When the performance review Was conducted Defendants admit that
Plaintiff submitted a Written response to the negative evaluation approximately six (6) Weeks
later, on March 26, 2018. Defendants admit that along With his response, Plaintiff for the very
first time reported the existence of a swastika on his board and alleged anti-Semitic behavior by

students in his class.

Case 2:18-CV-16498-SDW-LDW’ Document 11 Filed 01/24/19 Page 4 of 11 Page|D: 40

14. Defendants admit that St. Joseph’s principal, Michael Bruno, wrote a letter to
Plaintiff on the same day Plaintiff provided his March 26, 2018 written response to the February
13, 2018 negative evaluation. Defendants deny Plaintiffs mischaracterization of the content of
that letter, which speaks for itself. Defendants need not respond to the argumentative statements
contained in Paragraph Fourteen of the Amended Complaint, but to the extent they can be
construed as setting forth factual allegations, they are denied. Defendants add that the referenced
letter from Michael Bruno states in part:

lt was only after you received your observation report that you brought
these concerns to my attention, and it was even weeks after you received

the report, though you claim this has been a problem all year long.

Moving forward, if you have an issue with a student, it should be first
reported to Mr. Roberts, as has been the school policy all year.

All cases of anti-Semitism and sexual harassment are taken extremely
seriously by the administration However, we cannot fix problems that we
are unaware even exist.
15. Defendants deny the factual allegations of Paragraph Fifteen of the Amended
Complaint.
16. Defendants admit that on March 29, 2018, Plaintiff was notified that his contract
“may not be renewed for the 2018-2019 school year”. Defendants add that this notice was
provided in accordance with the applicable collective bargaining agreement, which requires such
notices of nonrenewal to be provided no later than April 1, 2018.
17. Defendants deny the factual allegations of Paragraph Seventeen of the Amended
Complaint.

18. Defendants deny the factual allegations of Paragraph Eighteen of the Amended

Complaint.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 5 of 11 Page|D: 41

19. b Defendants deny the factual allegations of Paragraph Nineteen of the Amended
Complaint.

20. Defendants deny the factual allegations of Paragraph Twenty of the Amended
Complaint.

COUNT ONE

21. Defendants repeat and restate each and every response to paragraphs 1 through 20
of the Second Amended Complaint as if set forth at length herein.

22. Defendants neither admit nor deny the allegations of Paragraph Twenty-Two of
the Amended Complaint insofar as it asserts legal theory. To the extent Paragraph Twenty-Two
is construed to contain factual allegations, Defendants lack sufficient information to either admit
or deny them, and leave Plaintiff to his proofs.

23. Defendants neither admit nor deny the allegations of Paragraph Twenty-Three of
the Amended Complaint insofar as it asserts legal theory. To the extent Paragraph Twenty-
Three is construed to contain factual allegations, they are denied.

24. Defendants deny the factual allegations of Paragraph Twenty-Four of the
Amended Complaint. l

M

25. Defendants repeat and restate each and every response to paragraphs l through 24
of the Second Amended Complaint as if set forth at length herein.

26, Defendants neither admit nor deny the allegations of Paragraph Twenty-Six of the
Amended Complaint insofar as it asserts legal theory. To the extent Paragraph Twenty-Six is
construed to contain factual allegations, Defendants lack sufficient information to either admit or

deny them, and leave Plaintiff to his proofs.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 6 of 11 Page|D: 42

27. Defendants deny the factual allegations of Paragraph Twenty-Seven of the
Amended Complaint.

QQ_I_F_I`£I_I_HB_E_E

28. Defendants repeat and restate each and every response to paragraphs l through 27
of the Second Amended Complaint as if set forth at length herein.

29. Defendants neither admit nor deny the allegations of Paragraph Twenty-Nine of
the Amended Complaint insofar as it asserts legal theory. To the extent Paragraph Twenty-Nine
is construed to contain factual allegations, Defendants lack sufficient information to either admit
or deny them, and leave Plaintiff to his proofs.

30. Defendants deny the factual allegations of Paragraph Thirty of the Amended
Complaint.

SEPARATE DEFENSES
FIRST SEPARATE DEFENSE
The Amended Complaint fails to state a claim upon which relief can be granted
SECOND SEPARATE DEFENSE

Plaintiff s claims are barred, in whole and in part, by the Doctrines of Unclean Hands,

Laches, and Estoppel.
THIRD SEPARATE DEFENSE
l Plaintiff’s claims are barred, in whole and in part, by Title VII of the Civil Rights Act of

1964, 42 U.s.C. § 2000e er seq.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 7 of 11 F’<'J\Qe|D:l 43

FOURTH SEPARATE DEFENSE
Plaintiffs religious discrimination claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq. are barred because he does not belong the protected class in which he
claims membership.
FIFTH SEPARATE DEFENSE
Plaintiff’s claims are barred, in whole and in part, by the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1, et seq. (“NJLAD”).
SIXTH SEPARATE DEFENSE
Plaintiff’ s religious discrimination claims under the NJLAD are barred because he does
not belong the protected class in which he claims membership
SEVENTH SEPARATE DEFENSE
Plaintiff’s claims are barred, in whole and in part, by the provision of the NJLAD which
exempts religious organizations and schools operated by religious institutions from the definition
of place of public accommodation, N.J.S.A. 10:5-5(1).
EIGHTH SEPARATE DEFENSE
Plaintiff failed to promptly report any alleged harassment in accordance with applicable
policies.
NINTH SEPARATE DEFENSE
Plaintiff s claims for discrimination, harassment, and/or hostile work environment are
barred because, at all relevant times, Defendants maintained an effective ami-discrimination and

anti-harassment policy.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 8 of 11 Page|D: 44

TENTH SEPARATE DEFENSE

Plaintiff’ s claims for discrimination, harassment, and/or hostile work environment are
barred because, at all relevant times, Defendants exercised reasonable care to prevent and correct
promptly any alleged discriminatory or harassing behavior, and Plaintiff unreasonably failed to
take advantage of preventive or corrective opportunities provided or to otherwise avoid the
alleged harm.

ELEVENTH SEPARATE DEFENSE

Plaintiff"s claim for hostile work environment is barred because he did not provide

reasonable notice to Defendants and provide Defendants a reasonable opportunity to remedy.
TWELFTH SEPARATE DEFENSE

Plaintiff’s claim for hostile work environment is barred because the alleged conduct was

not severe, pervasive, or regular.
THIRTEENTH SEPARATE DEFENSE
Plaintiff did not suffer any unlawful retaliation.
FOURTEENTH SEPARATE DEFENSE

Defendants relied upon legitimate, non-discriminatory and non-retaliatory reasons with
regard to each decision concerning Plaintiffs employment, including but not limited to
evaluation, discipline, and termination

FIFTEENTH SEPARATE DEFENSE
Plaintiff’s claims are barred, in whole and in part, because he failed to comply with terms

and conditions of his employment, including but not limited to the Faculty Handbook.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 9 of 11 Page|D: 45

SIXTEENTH SEPARATE DEFENSE
Plaintiff failed to act reasonably and expeditiously to mitigate any damages he may have
suffered, and Plaintiff S claims therefore are diminished or barred accordingly.
SEVENTEENTH SEPARATE DEFENSE
Plaintiff was employed on an at-will basis and, therefore, Defendants could discipline
him and/or terminate his employment at any time with or without notice and with or without
cause.
EIGHTEENTH SEPARATE DEFENSE
Defendants claim the safe haven defense.
NINETEENTH SEPARATE DEFENSE
Plaintiff’s claims are barred, in whole and in part, because he failed to exhaust all
contractual remedies, including but not limited to those contained in the applicable collective
bargaining agreement
TWENTIETH SEPARATE DEFENSE
Plaintiff’s claims are barred, in whole and in part, because he failed to exhaust all
administrative remedies.
TWENTY-FIRST SEPARATE DEFENSE
Plaintiff was not performing his job in a manner that met his employer’s legitimate
expectations
TWENTY-SECOND SEPARATE DEFENSE
To the extent that Plaintiff Seeks to recover punitive damages, his claims fail because

Defendants acted at all times in good faith and without malice.

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 10 of 11 Page|D: 46

TWENTY- THIRD SEPARATE DEFENSE

Defendants reserve their right to apply for the imposition of sanctions against the Plaintiff
pursuant to N_JSA 2A:15-59.1 and Fed.R.Civ.P. 11 and to make an application for counsel fees
and costs of suit on the basis that the Amended Complaint is without merit, is frivolous, and has
been instituted by the Plaintiff in bad faith and with the intent to harass these Defendants and to
cause them to incur great expenses in the defense of same, all to Defendants’ detriment.

TWENTY-FOURTH SEPARATE DEFENSE

Defendants reserve their right to interpose additional affirmative defenses based upon

ongoing discovery and investigation
PRAYER FOR RELIEF
WHEREFORE, Defendants, St. Joseph’s Regional High School and Roman Catholic

Archdiocese of Newark, demand judgment:

1. Dismissing the Amended Complaint in its entirety with prejudice; and
2. Awarding Defendants costs, disbursements and attomeys’ fees with respect to this
action
JURY DEMAND

Defendants St. Joseph’s Regional High School and Roman Catholic Archdiocese of

Newark, hereby demand a trial by jury on all issues in the above-captioned matter.

10

Case 2:18-cv-16498-SDW-LDW Document 11 Filed 01/24/19 Page 11 of 11 Page|D: 47

CERTIFICATION
In accordance with the Federal Rules of Civil Procedure, I hereby certify that the matter
in controversy is not the subject of any other action or arbitration proceeding, now or
contemplated, and that at this time no other parties should be joined in this action
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO
Attomeys for Defendants St. Joseph’s Regional

High School and Roman Catholic Archdiocese of
Newark

By: /s/ Christopher H. Westrick
CHRISTOPHER H. WESTRICK

Dated: January 24, 2019

#663808v1

11

